Title: To James Madison from Alexander Pope Price, 25 November 1799
From: Price, Alexander Pope
To: Madison, James


Sir
Orange Court House 25th Nov. ’99
With much diffidence I take the liberty of making you acquainted with my wish to serve the ensuing house of Delegates in the capacity of Clerk. My total unacquaintance with you would have prevented this direct communication, but the absence of Mr Geo. C Taylor who promised to mention this subject to you, and the near approach of the session of the assembly makes it necessary. I shall be glad if you will give yourself the trouble of enquiring into my character, and qualifications to discharge the duties of the office I solicit, (and perhaps my political opinions may be necessary to be known) and if on this enquirey you shall find me deserving your Confidence, I hope to have the honor of your patronage, I should here say something respecting my political opinions, but being Confident that they Coincide with those of a majority of the house, I avoid the subject, fearful that it might appear that I wished a reward for thinking right. I have the honor to be Sir Yr hume srvt
Alexr Pope Price
